DETAILED ACTION
Response to Amendment
The amendment filed on 9/20/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The new title, “tough panel for detecting a contact” can be applicable to any touch panel art in the field of endeavor. Examiner suggests amending the title to reflect features such as taking the difference of the detected values from the first and the second detection periods. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PGPUB 2014/0253498 A1) in view of Kim et al (PGPUB 2019/0163314 A1).

	As to claim 1, Suzuki (Fig. 32) teaches, a touch panel (touch panel unit 20) comprising:
	a first substrate (glass substrate 112) inchiding a first touch electrode (Rx electrodes) and a contact surface (i.e. upper surface) that can be touched by an object (finger)to be detected (¶ 313);
a second substrate (TFT board 11B) opposite the first substrate, the second substrate including a second touch electrode (shared electrodes 71)(¶ 323)
a liquid crystal layer (liquid crystal layer 13) between the first substrate and the second substrate (¶ 346); and
a control unit (touch-sensor circuit 50) connected to the first touch electrode and the second touch electrode (Fig. 31), wherein
	the control unit detects a first electrostatic capacity (i.e. capacitance between Rx1 and Tx1) of the first touch electrode and a second electrostatic capacity (i.e. capacitance between Rx2 and Tx2) between the first touch electrode and the second touch electrode, the first electrostatic capacity be changed by the object to be detected (¶ 147: i.e. capacitance value affected by touch),
applies a first pulse voltage (i.e. one of the pulses P1 during T1 in Fig. 3) to the first touch electrode in the first-touch detection period, applies a second pulse (i.e. the other pulse P1 during T1 in Fig. 3) voltage to the first touch electrode in the second-touch detection period, and 
the first pulse voltage is identical to the second pulse voltage (Fig. 3, ¶ 171, 179: i.e. the plurality of pulses P1 during T1 as shown in Fig. 1 are identical to each other).
Suzuki does not specifically teach takes a differential between a signal related to the first electrostatic capacity detected in the first-touch detection period and a signal related to the second electrostatic capacity detected in the second-touch detection period, when the first pulse voltage is identical to the second pulse voltage.
Kim (Fig. 4) teaches drives in touch detection mode (i.e. two first touch sensing period T, and corresponding to the plurality of pulses P1 during T1 in Suzuki) in which the first electrostatic capacity (first level S1) is detected in a first-touch detection period (i.e. sensing period on left on Fig. 4) and the second electrostatic capacity (second level S2) is detected in a second-touch detection period (i.e. sensing period on right on Fig. 4)(¶ 101);
applies a first pulse voltage (i.e. driving signal in left T in Fig. 4) to the first touch electrode (driving electrode) in the first-touch detection period, applies a second pulse voltage (i.e. driving signal in right T in Fig. 4) to the first touch electrode in the second-touch detection period (¶ 101, Fig. 4), and 
takes a differential (i.e. third level S3) between a signal related to the first electrostatic capacity detected in the first-touch detection period and a signal related to the second electrostatic capacity detected in the second-touch detection period, when the first pulse voltage is identical to the second pulse voltage (¶ 101, Fig. 4: i.e. the difference between capacitance levels S1 and S2 is calculated to determine capacitance level S3. As shown in Fig. 4, the same driving signal is applied to both touch sensing period T).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s touch sensing method into Suzuki’s touch device, so as to improve the precision of touch sensing (¶ 5, 114).

As to claim 3, Suzuki (Fig. 32) teaches, wherein the control unit applies a first pulse voltage (touch drive pulse P) to the first touch electrode (¶ 204) : i.e. touch drive voltage is applied to touch drive electrodes) and the second touch electrodes in the first-touch detection period, to detect the first electrostatic capacity (Fig. 29: i.e. touch detection electrodes for Tx1 and RX1).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Kim as applied to claim 1 above, and further in view of Reynolds et al (PGPUB 2010/0292945 A1).
As to claim 4, Suzuki and Kim teach the touch panel of claim 3, but do not specifically teach second pulse voltage.
Reynolds (Fig. 4) teaches, wherein the control unit applies a second pulse voltage (i.e. pulse applied to sensor electrode S1) to the first touch electrode (sensor electrode S1) and a third pulse voltage (i.e. pulse applied to sensor electrode 2) to the second touch electrode in the second-touch detection period (sensor electrode S2), to detect the second electrostatic capacity, the second pulse voltage having a polarity identical to the first pulse voltage (i.e guard absolute scenario teaches same polarity of pulses), the third pulse voltage having a polarity identical to the first pulse voltage and being lower than the first pulse voltage (¶ 77, 201: i.e. voltages can be adjusted to be underguard and have lower amplitude than the sensor. In other words, non-guard pulse is considered as the first pulse voltage, which has no increase or decrease in pulse amplitude. The underguard pulse is considered as the lower amplitude third pulse voltage).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Reynold’s touch modulation method into Suzuki’s touch display as modified with the teaching of Kim, so as to improve the performance and  resolution of detection (¶ 69).

As to claim 5, Suzuki and Kim teach the touch panel of claim 3, but do not specifically teach second pulse voltages.
Reynolds (Fig. 4) teaches, wherein the control unit applies a second pulse voltage to the first touch electrode (i.e. pulse voltage to S1) and a constant voltage (i.e. fixed voltage to S2) to the second touch electrode in the second-touch detection period, to detect the second electrostatic capacity (¶ 87), the second pulse voltage having a polarity identical to the first pulse voltage (i.e. the pulse voltages for guarded absolute and shielded transcapacitance have same polarity of pulses applied to S1)(Fig. 4).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Reynold’s touch modulation method into Suzuki’s touch display as modified with the teaching of Kim, so as to improve the performance and resolution of detection (¶ 69).

As to claim 6, Suzuki teach the touch panel according to claim 3, but do not specifically teach a second pulse voltage.
Reynolds (Fig. 4) teaches, wherein the control unit applies a second pulse voltage (i.e. voltages to S1 at mixed absolute trans capacitance) to the first touch electrode and a fourth pulse voltage (i.e. voltages to S2 at mixed absolute trans capacitance) to the second touch electrode in the second-touch detection period, to detect the second electrostatic capacity, the second pulse voltage having a polarity identical to the first pulse voltage (Fig. 4), the fourth pulse voltage having a polarity opposite to the first pulse voltage (¶ 88: i.e. pulses S1 and S2 are driven in opposition to each other, ¶ 138, 203).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Reynold’s touch modulation method into Suzuki’s touch display as modified with the teaching of Kim, so as to improve the performance and resolution of detection (¶ 69).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Kim  as applied to claim 1 above, and further in view of Radivojevic et al (PGPUB 2014/0092055 A1).
As to claim 7, Suzuki and Kim teach the touch panel of claim 1, but do not specifically teach a constant voltage and a fifth pulse voltage.
Radivojevic (Figs. 5A-5C) teaches, wherein the control unit applies a constant voltage (constant potential 521) ) to the first touch electrode and a fifth pulse voltage (positive and negative pulses 523) to the second touch electrode in the second-touch detection period, to detect the second electrostatic capacity, the fifth pulse voltage (negative pulses 523) having a polarity opposite to the first pulse voltage (positive pulse 518). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Radivojevic’s driving method for capacitive sensing panel into Suzuki as modified with the teaching of Kim, so as to provide accurate touch detection (¶ 74).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Kim as applied to claim 1above, and further in view of Qu et al (PGPUB 2016/0357278 A1).
As to claim 8, Suzuki (Fig. 32) teaches, a backlight unit (backlight) on an opposite side of the second substrate from the liquid crystal layer (i.e. rear surface)(¶ 284), the backlight including: 
an illumination unit (backlight) that shines light toward the second substrate (Fig. 32: i.e. side s3 is the rear side with second substrate, 111),
a color filter including a black matrix (¶ 287: i.e. includes light shielding film).
Suzuki and Kim do not specifically teach reflection unit, reflective metal layer, and color filter shielding a black matrix in a single display structure.
Qu (Fig. 1) teaches, a reflection unit (black matrix) that reflects the light from the illumination unit toward the second substrate (¶ 13, 40: i.e. silver nanoline),  wherein
the second substrate (base substrate 101) includes a color filter (color filter layer 103) including a black matrix (black matrix layer 102)(¶ 40)
the second touch electrode is a reflective metal layer (¶ 12: i.e. black metal or black resin doped with conductive material such as silver nanolines discussed in ¶ 13) containing a metal provided in the black matrix (¶ 13, 34: i.e. black matrix may be used as the touch electrode).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Qu’s liquid crystal touch display structure with black matrix and color filter into Suzuki’s touch display as modified with the teaching of Kim, so as to reduce the mutual effects between the touch electrical field and the display electrical field (¶ 17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691